

116 HR 2798 IH: Building Supportive Networks for Women Veterans Act
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2798IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Brownley of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make permanent the pilot program on counseling in retreat
			 settings for women veterans newly separated from service in the Armed
			 Forces.
	
 1.Short titleThis Act may be cited as the Building Supportive Networks for Women Veterans Act. 2.Counseling in retreat settings for women veterans newly separated from service in the Armed Forces (a)Permanent program (1)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1712C the following new section:
					
						1712D.Counseling in retreat settings for women veterans newly separated
							(a)Program
 (1)Commencing on January 1, 2021, the Secretary shall carry out, through the Readjustment Counseling Service of the Veterans Health Administration, a program to provide reintegration and readjustment services described in subsection (b) in group retreat settings to women veterans who are recently separated from service in the Armed Forces after a prolonged deployment.
 (2)The participation of a veteran in the program under paragraph (1) shall be at the election of the veteran.
 (b)Covered servicesThe services provided to a woman veteran under the program under subsection (a)(1) shall include the following:
 (1)Information on reintegration into the family, employment, and community of the veteran. (2)Financial counseling.
 (3)Occupational counseling. (4)Information and counseling on stress reduction.
 (5)Information and counseling on conflict resolution. (6)Such other information and counseling as the Secretary considers appropriate to assist the veteran in reintegration into the family, employment, and community of the veteran.
 (c)Biennial reportsNot later than December 31, 2022, and each even-numbered year thereafter, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the program under subsection (a)(1)..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1712C the following new item:
					
						
							1712D. Counseling in retreat settings for women veterans newly separated..
 (b)Conforming repealEffective December 31, 2020, section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1712A note) is repealed.
			